The opinion of the court was delivered by
Horton, C. J.:
The only allegation in the petition in error filed in this court is that “the district court erred in overruling the motion of the defendant below to quash the summons and dismiss the action.” The record does not show any final disposition of the case; therefore there is nothing presented for this court to review. (Brown v. Kimble, 5 Kas. 80; Dolbee v. Hoover, 8 id. 124; Snavely v. Buggy Co., 36 id. 106; Burch v. Adams, 40 id. 639.)
All the Justices concurring.